Citation Nr: 1302581	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent from August 18, 2004 to February 7, 2005 for service-connected posttraumatic stress disorder, with depression and anxiety.

2.  Entitlement to a disability rating in excess of 50 percent from February 7, 2005 to November 4, 2009, for service-connected posttraumatic stress disorder, with depression and anxiety.

2.  Entitlement to an increased disability rating for service-connected sciatica, currently rated 20 percent disabling.

3.  Entitlement to total disability rating based on individual unemployability prior to November 4, 2009.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1998 to June 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for a back disability and to hip disabilities, including as secondary to service-connected sciatica, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the time period from August 18, 2004 to February 7, 2005, the Veteran's PTSD was manifested by nightmares, night sweats, intrusive memories, weekly panic attacks, avoidance of triggers and crowds, guilt, shame, sleep impairment, isolation, paranoia, hypervigilance, exaggerated startle response, emotional numbing, flashbacks, difficulty with concentration and focusing, with Global Assessment Functioning scores of 42 and 53.

2.  For the time period from February 7, 2005 to November 4, 2009, the Veteran's PTSD was manifested by significant impairment with interpersonal relationships, frequent panic attacks, anger, fatigue, depression, suicidal ideation, concentration and memory problems, anhedonia, irritability, and obsessional behaviors, with Global Assessment Functioning scores of 40 and 42. 

3.  The Veteran's sciatica of the right lower extremity is manifested by wholly sensory involvement that is moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent from August 18, 2004 to February 7, 2005, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an evaluation of 70 percent from February 7, 2005 to November 4, 2009, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for an evaluation in excess of 20 percent for service-connected sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

The RO sent the Veteran a notice letter in September 2004 but the letter did not notify the Veteran of the different types of evidence available to substantiate her claims for higher ratings.  A corrective notice letter was sent to the Veteran in February 2009 informing her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The letter notified her that she must submit, or request that VA obtain, evidence of the worsening of her disabilities and the different types of evidence available to substantiate her claims for higher ratings.  Moreover, the letter informed her of the requirements to obtain higher ratings and notified her of the need to submit evidence of how such worsening effected her employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (Fed. Cir. 2009).

While the February 2009 letter was issued after the initial adjudication of the claims, the Board finds that the Veteran was not prejudiced by the timing of the notice as her claims were readjudicated via additional supplemental statements of the case.  Further, she has had ample opportunity to participate in the adjudication of her claims.  As such, the Board finds that she was not prejudiced by the timing of the notice and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist has also been satisfied in this case as the RO has obtained the Veteran's service, VA, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, she has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners considered her statements and relevant treatment records, which allowed for a fully informed evaluations of the claimed disabilities.  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 C.F.R. Part 4 (2012).  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A. PTSD

The Veteran's claim, received August 19, 2004, sought a disability rating in excess of 30 percent for service-connected PTSD.  During the pendency of the claim, staged ratings were granted, increasing the disability rating for PTSD to 50 percent as of February 7, 2005, and granting a total rating from November 4, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown , 8 Vet. App. 240 (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  See DSM-IV.  A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

From August 19, 2004 to February 7, 2005

In September 2004, the Veteran's provider at the Vet Center, L.H.H., Ph.D. (L.H.), licensed psychologist, submitted a letter detailing the Veteran's symptoms, which included nightmares, night sweats, intrusive memories, panic attacks, avoidance of triggers and crowds, avoidance of talking about the trauma, guilt and shame, anger, trust issues, sleep problems, physical exhaustion, isolation, paranoia, hypervigilance, exaggerated startle response, emotional numbing, and negative thoughts.  The Veteran stated that her supervisors supervisors at work warned her that her productivity was too low and that she had to work faster.  The Veteran stated that she was a slow worker due to difficulty concentrating, focusing, and switching tasks, and in order to meet strict deadlines, she would stay late.  Objective symptoms were not reported.  L.H. opined that the Veteran's PTSD symptoms severely impaired her ability to be successful at work and advised her to take time off.  L.H. also reported that the Veteran was unable to relate normally with others.  The Veteran reported that her symptoms strained the marital relationship due to her avoidance of sexual intimacy, and strained other friendships due to her reluctance to leave her home.  L.H. opined that the Veteran's severe symptoms made it unlikely that she would be able to function effectively in any job requiring moderate to high levels of stress or interaction with the public and coworkers.  A GAF score of 42 was assigned.

At a VA examination in September 2004, the Veteran reported problems with flashbacks, intrusive thoughts, nightmares, night sweats, sleep problems, anxiety, and weekly panic attacks.  She also reported decreased efficiency and functioning at work.  Marital and social relationships were not discussed.  The examiner observed anxious mood but no other objective symptoms.  Based on the Veteran's reported symptoms, the examiner found that she was able to work with a moderate amount of decreased efficiency and productivity.  The examiner assigned a GAF score of 53.

The Board has considered the evidence, including the Veteran's statements, and finds that manifestations of the Veteran's PTSD support the assignment of a rating of 50 percent from August 18, 2004 to February 7, 2005.  The evidence shows nightmares, night sweats, intrusive memories, weekly panic attacks, avoidance of triggers and crowds, guilt, shame, sleep impairment, isolation, paranoia, hypervigilance, exaggerated startle response, emotional numbing, flashbacks, difficulty with concentration and focusing, with Global Assessment Functioning scores of 42 and 53.  However, a rating in excess of 50 percent from from August 18, 2004 to February 7, 2005 for PTSD is not warranted.  Although a GAF score of 42 indicating serious symptoms or serious social or occupational impairment was assigned, the Board must look at the totally of the evidence, to include both the GAF and clinical findings.  During this period, the clinical findings do not show suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  According, a 50 percent evaluation, but no more, from August 18, 2004 to February 7, 2005 for PTSD is warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's PTSD disability picture from August 18, 2004 to February 7, 2005 is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. §4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  For the time period from August 18, 2004 to February 7, 2005, the Veteran's PTSD was manifested by nightmares, night sweats, intrusive memories, weekly panic attacks, avoidance of triggers and crowds, guilt, shame, sleep impairment, isolation, paranoia, hypervigilance, exaggerated startle response, emotional numbing, flashbacks, difficulty with concentration and focusing, with Global Assessment Functioning scores of 42 and 53.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that these symptoms are congruent with the disability picture represented by the 50 percent disability rating assigned herein.  Evaluations in excess of 50 percent are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 50 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period from August 18, 2004 to February 7, 2005.  38 U.S.C.A. 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time from August 18, 2004 to February 7, 2005, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching the decision that a rating in excess of 50 percent for PTSD for the period from August 18, 2004 to February 7, 2005, is not warranted, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of the 50 percent from August 18, 2004 to February 7, 2005 assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From February 7, 2005 to November 4, 2009

In February 2005, L.H. submitted another letter attesting to the Veteran's mental health.  Subjective symptoms included significant impairment with interpersonal relationships, frequent panic attacks, anger, fatigue, depression, discomfort around coworkers, suicidal ideation, and difficulty expressing physical and emotional closeness with her husband.  She also had problems with family members.  L.H. also said she had functional impairment at work due to frequent panic attacks, insomnia, fatigue, concentration problems, memory problems, and stress.  She asked to take a job with less responsibility.  In L.H.'s professional opinion, the Veteran had difficulty establishing and maintaining effective relationships at work and in social situations.  A GAF score of 42 was assigned.

L.H. updated her report in September 2005, noting that the Veteran's husband left her, which caused her depression, panic attacks, anhedonia, insomnia, and anxiety to worsen.  His departure left her feeling overwhelmed due to having to care for their infant daughter.  The worsening symptoms also caused problems with her supervisor and coworkers.  L.H. opined that the service-connected psychological problems caused severe impairment in occupational and interpersonal functioning.  L.H. recommended that the Veteran stop working due to the negative affect on her health and ability to care for her child.  L.H. assigned a GAF score of 40.

VA treatment records dated August 2005 show an irritable mood.  All other observations were normal.  A GAF score of 50 was assigned.  November 2005 records show depressed mood, anxiety attacks, irritability, poor concentration, and poor sleep.  The Veteran reported that she was confrontational with coworkers and supervisors, paranoid, and exhibited anxiety and stress-related behaviors such as picking at her skin, adjusting her ring, and cleaning rituals.  She was also obsessive about buying things.  Nightmares and flashbacks continued.

In August 2006, L.H. recommended that the Veteran take three months off from work to recover from work-related stress.  VA treatment records show relatively stable symptomatology until December 2007, at which time she became unemployed, leading to stress over finances and increased weight.  The Veteran's obsessive behaviors continued.  In September 2008, the Veteran's VA provider stated that PTSD symptoms decreased; however, the Veteran continued to have difficulty letting go of feelings related to her in-service assault, which resulted in continued obsessive behaviors. 

December 2008 VA treatment records show the Veteran's divorce was progressing and that she had a new significant other.  The provider said she appeared to be doing better since starting the new relationship.  Records also indicate that the Veteran started a temporary job in December and expressed a decrease in irritability, anxiety, edginess and obsessive behaviors.  In February 2009, it was reported that the Veteran was no longer working; however, by April 2009, the Veteran was working one day a week and going to school.  The examiner found that the Veteran's PTSD had regressed and the Veteran's behavior became fear-based.

October 2009 treatment records indicate that she obtained a full-time job.  She also terminated her relationship with her significant other and moved residences.  She reported taking 20 credits towards her degree and that the classes were stressful.

After reviewing the evidence, the Board finds that manifestations of the Veteran's PTSD warrants a disability rating of 70 percent from February 7, 2005 to November 4, 2009.  For the time period from February 7, 2005 to November 4, 2009, the Veteran's PTSD was manifested by significant impairment with interpersonal relationships, frequent panic attacks, anger, fatigue, depression, suicidal ideation, concentration and memory problems, anhedonia, irritability, and obsessional behaviors, with Global Assessment Functioning scores of 40 and 42.  Although a GAF score of 40 was assigned, indicating some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, the Board must look at the totally of the evidence, to include both the GAF and clinical findings.  The clinical findings did not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Accordingly, a rating of 70 percent for PTSD, but no more, is warranted.  

The Board finds that the Veteran's PTSD disability picture from February 7, 2005 to November 4, 2009 is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. §4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  For the time period from February 7, 2005 to November 4, 2009, the Veteran's PTSD was manifested by significant impairment with interpersonal relationships, frequent panic attacks, anger, fatigue, depression, suicidal ideation, concentration and memory problems, anhedonia, irritability, and obsessional behaviors, with Global Assessment Functioning scores of 40 and 42.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that these symptoms are congruent with the disability picture represented by the 70 percent disability rating assigned herein.  Evaluations in excess of 70 percent are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent for the Veteran's service-connected PTSD at any time during the period from February 7, 2005 to November 4, 2009.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time from February 7, 2005 to November 4, 2009, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching the decision that a rating in excess of 70 percent for PTSD for the period from February 7, 2005 to November 4, 2009, is not warranted, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of the 70 percent from February 7, 2005 to November 4, 2009 assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Sciatica

The Veteran seeks a rating in excess of 20 percent for sciatica, which has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note.

August 2002 private treatment records from her physical therapist show complaints of numbness and pain.  She reported difficulty bending, lifting, kneeling, squatting, sleeping through the night and with prolonged weight bearing.  August 2003 records show complaints of sciatica and numbness of the right leg, low back, upper shoulders and neck.  Numbness and burning were indicated.  A January 2004 record noted the Veteran coached gymnastics, softball and cheerleading; and played softball and ran for recreation.

July 2004 VA treatment records show complaints of numbness on the right lateral side of her thigh, with leg cramps at night.  However, testing was normal.  In August 2004, a needle electromyography (EMG) test was normal.  The impression was pain and numbness in the right thigh.  Testing was negative for lumbar sacral radiculopathy into the right extremity.  The provider could not rule out neuropathy or neuritis.

At a VA examination in September 2004, the Veteran noted numbness and tingling, which was aggravated when lying flat.  She reported that she had difficulty sleeping, walking for more than 20 minutes, sitting for more than 45 minutes, and that she could not run.  The Veteran reported migratory back spasms to the mid and upper back, which her chiropractor related to sciatica.  She also noted pain in the right groin.  Due to medical appointments, she said she missed approximately two weeks from work.

Testing revealed an even gait, normal arches, and no foot drop.  The right quadriceps were larger than the left, but strength was normal.  Foot flexor strength was normal.  The examiner found hypersensorium over part of the right lateral thigh.  Patellar and plantar reflexes were blunted.  Faber's test on the right was positive.  The clinical impression was right sciatica, with ongoing numbness and posterior iliac crest pain, with reduced forward lumbar flexion, secondary to pain and fatigability from the posterior right sciatic pain and loss of hyposensorium in the right lateral thigh.

June 2005 VA treatment records show that the lower extremities were neurologically intact.  The Veteran had severe tenderness to palpation of the trochanters, positive Faber's test on the right with pain at S1-2 among other symptoms.  The assessment was chronic right low back pain, with radiation into the right lower extremity.  The provider stated that the symptoms were due to right sacroiliitis and biomechanical dysfunction along with bilateral trochanteric bursitis.

January 2007 VA records note past L5-S1 facet injections, physical therapy visits, and chiropractic treatments, which had a limited impact on her symptoms.  The Veteran complained of burning and numbness on the right thigh and trochanteric bursitis.  Testing showed normal strength but slightly decreased sensation on the anterior thigh.  She had a positive reverse leg raise which increased the sacroiliac mediated pain at the posterior superior iliac spine.  She was tender at the greater trochanters, bilaterally, and at the right posterior superior iliac spine.  The provider found that her pain seemed consistent with myofascial pain syndrome.

April 2010 VA records show right anterior thigh numbness and that neuropathy needed ruled out.  During a May 2010 neurology consultation, the Veteran reported back pain that continued to the thigh and foot pain.  The pain would wake her at night, and when trying to rise, she would not be able to move her right leg.  The Veteran stated that this pain was excruciating, but would gradually ease.  The severe pain and immobility only occurred at night.  These incidents occurred six to seven times per month.  The Veteran reported that during the day back pain, combined with tingling in the right leg, would cause her to limp, and that walking could exacerbate the condition.  The examination revealed normal motor and sensory testing, normal reflexes and coordination, and normal gait.  She had very mild tenderness in the low back.  The assessment was possible lumbar radiculopathy.

At a June 2011 VA examination, the Veteran reported that her entire right leg and foot tingled and that when waking at night, her thigh would be numb.  She reported daytime numbness and pain through her knee to her foot.  The pain and tingling was intermittent.  The Veteran indicated that the pain was worse in the morning upon waking and made it hard to walk.  She also stated that her knee gave out, she had difficulty sitting for long periods, and walking and exercising were difficult.  Objective testing was negative.  No abnormalities of the lower extremities were observed.  The examiner referred to the June 2010 magnetic resonance imaging (MRI) report which showed no compromise of the nerve roots in the lumbar spine.  The examiner did not find evidence of radiculopathy or sciatica.  The examiner opined that sciatica would not prevent the Veteran from working as the objective evidence did not show that she had sciatica.

For an increased rating, the Veteran's sciatica must have symptoms that are beyond mere sensory complaints, and manifest as moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Here, the Board finds that the condition is wholly sensory, and at most, is moderate in degree.  Although her subjective sensory symptoms appear to have worsened in 2010, the objective tests, such as EMGs and MRIs, have been negative for nerve involvement.  Accordingly, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.124a, Note.

The Board finds that the Veteran's disability picture as a result of sciatica is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected sciatica is evaluated as a neurological disorder pursuant to 38 C.F.R. §4.124a, Diagnostic Code 8520, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's sciatica of the right lower extremity is manifested by wholly sensory involvement that is moderate in degree.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that these symptoms are congruent with the disability picture represented by the 20 percent disability rating assigned.  Evaluations in excess of 20 percent are provided for certain manifestations of sciatica, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 20 percent for the Veteran's service-connected PTSD at any time during the period on appeal.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected sciatica, the evidence shows no distinct periods of time during which the Veteran's sciatica has varied to such an extent that a rating greater or less than 20 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's service-connected sciatica.  As such, the benefit of the doubt rule, therefore, is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 50 percent from August 19, 2004 to February 7, 2005 for PTSD, with depression and anxiety, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A disability rating of 70 percent from February 7, 2005 to November 4, 2009 for PTSD, with depression and anxiety, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A disability rating in excess of 20 percent for sciatica is denied.


REMAND

In May 2011, the Board found that entitlement to TDIU had been raised during the pendency of the Veteran's increased rating claims and remanded the matter for initial development, to include the issuance of proper notice of how to substantiate the claim, the scheduling of a VA examination to determine employability, and initial adjudication.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  While proper notice was issued in June 2011 and the appropriate examinations scheduled, the matter was not adjudicated due to the grant of a total rating for PTSD, effective November 4, 2009.  The Veteran filed her claims for increased ratings in August 2004.  However, TDIU was not considered prior to November 4, 2009.  Accordingly, the Board finds that the May 2011 remand instructions have not been substantially completed and that the claim for TDIU must be remanded for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and asked to indicated her employment status between August 2004 and November 2009.  

2.  If any periods of unemployment or marginal employment are shown, an appropriate examiner must determine whether the Veteran's service-connected disorders, either alone or in concert, prevented her from obtaining and maintaining substantially gainful employment consistent with her education and occupational experience during the verified periods of unemployment or marginal employment.  Each period of unemployment or marginal employment must be addressed.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the medical opinion report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   
3.  Thereafter, the RO must readjudicate the issue of entitlement to TDIU, to include consideration on an extraschedular basis.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and given an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


